Exhibit 10.69

CONSTANT CONTACT, INC.

Incentive Stock Option Agreement (for Executives)

Granted Under 2011 Stock Incentive Plan

1. Grant of Option.

This agreement evidences the grant by Constant Contact, Inc., a Delaware
corporation (the “Company”), on [                    ], 20[    ] (the “Grant
Date”) to [                    ], an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2011 Stock Incentive Plan (the “Plan”), a
total of [            ] shares (the “Shares”) of common stock, $0.01 par value
per share, of the Company (“Common Stock”) at $[            ] per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
[                    ] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) to the extent
permitted by such section, and with any additional portions treated as a
nonstatutory stock option. Except as otherwise indicated by the context, the
term “Participant”, as used in this option, shall be deemed to include any
person who acquires the right to exercise this option validly under its terms.

2. Vesting Schedule.

(a) General Vesting. This option will become exercisable (“vest”) as to [    ]%
of the original number of Shares on [                    ] (the “Vesting
Commencement Date”) and as to an additional [    ]% of the original number of
Shares at the end of each successive [                    ] period following the
Vesting Commencement Date until [                    ]. The right of exercise
shall be cumulative so that to the extent the option is not exercised in any
period to the maximum extent permissible it shall continue to be exercisable, in
whole or in part, with respect to all Shares for which it is vested until the
earlier of the Final Exercise Date or the termination of this option under
Section 3 hereof or the Plan.

(b) Change of Control. If, following a Change of Control (as defined below), the
Participant’s employment with the Company is terminated (i) by the Company, or
its successor, without Cause (as defined in Section 3(e) below) or (ii) by the
Participant for Good Reason (as defined below), in either case prior to the one
year anniversary of such Change of Control, all then unvested Shares shall
automatically vest and become exercisable, and may thereafter be exercised for
12 months (or if sooner, until the expiration of this option).

For the purposes of this agreement, “Change of Control” shall mean (i) the
consolidation or merger of the Company with or into any other corporation or
other entity (other than a merger or consolidation in which all or substantially
all of the individuals and entities who were beneficial owners of the
outstanding securities entitled to vote generally in the election of directors
of the Company immediately prior to such transaction beneficially own, directly
or indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction), (ii) the sale of all or substantially



--------------------------------------------------------------------------------

all of the properties and assets of the Company as an entirety to any other
person, or (iii) the sale or transfer, in a single transaction or series of
related transactions, of outstanding capital stock representing at least a
majority of the voting power of the outstanding capital stock of the Company
immediately following such transaction; provided that, to the extent necessary
for compliance with Section 409A, the Change of Control must also be a change in
ownership or effective control of the Company (within the meaning of Treasury
Regulation Section 1.409A-3(i)(5) or any successor regulation).

For purposes of this agreement, “Good Reason” shall have the meaning set forth
in any employment, severance, or other agreement between the Participant and the
Company, and if no such other definition exists, then “Good Reason” shall mean
the occurrence, without the Participant’s written consent, of any of the
following events or circumstances:

(1) a material diminution in the Participant’s authority, duties or
responsibilities;

(2) a material diminution in the Participant’s base salary except to the extent
that such reduction affects all executive officers (or employees, as applicable)
of the Company to a comparable extent;

(3) a material change by the Company in the geographic location at which the
Participant performs the Participant’s principal duties for the Company; or

(4) any action or inaction by the Company that constitutes a material breach of
this agreement.

Notwithstanding the occurrence of any event or circumstance described in the
foregoing clauses (1) through (4) above or anything else to the contrary in this
agreement, no such event or circumstance shall be deemed to constitute Good
Reason (and no termination of employment by the Participant in connection
therewith shall constitute a termination for Good Reason) unless (x) no later
than 90 days after the first occurrence of such event or circumstance, the
Participant shall have delivered to the Company a notice of termination that
specifies that the Participant is terminating employment with the Company for
Good Reason and describes in reasonable detail the event or circumstance alleged
to constitute Good Reason and (y) the Company fails to fully correct such event
or circumstance within the 30-day period following the date of delivery of such
notice. If the Company does not fully correct such event or circumstance during
the 30-day cure period contemplated by the foregoing clause (y), the notice of
termination for Good Reason given by the Participant shall become effective, and
the Participant’s employment will end, on the later of such 30th day or the date
of termination specified in such notice, but not more than 120 days after the
date of delivery of such notice of termination.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in a form
(which may be electronic) approved by the Company, and received by the Company
or its designated third-party administrator, accompanied by this agreement and
payment in full in the manner provided in the Plan or transmitted or signified
in such other manner as provided at the time of exercise by the Company or such
administrator. For purposes hereof, “third-party

 

2



--------------------------------------------------------------------------------

administrator” means E*Trade Corporate Financial Services, Inc. or any successor
third-party stock option administrator designated by the Company from time to
time. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in Section 2(b) or this Section 3, this option may not be exercised
unless the Participant, at the time he or she exercises this option, is, and has
been at all times since the Grant Date, an employee, officer, or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
Section 2(b) above or paragraphs (d) and (e) below, the right to exercise this
option shall terminate three months after such cessation (but in no event after
the Final Exercise Date), provided that this option shall be exercisable only to
the extent that the Participant was entitled to exercise this option on the date
of such cessation. Notwithstanding the foregoing, if the Participant, prior to
the Final Exercise Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise this option shall terminate immediately upon written notice to the
Participant from the Company describing such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If the Participant is party to
an employment, severance, or other agreement with the Company that contains a
definition of “cause” for termination of employment, “Cause” shall have the
meaning ascribed to such term in such agreement. Otherwise, “Cause” shall mean
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for Cause was warranted.

 

3



--------------------------------------------------------------------------------

4. Withholding.

(a) No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

CONSTANT CONTACT, INC. By:   LOGO [g442306ex10_69sig.jpg]   Name:   Gail F.
Goodman   Title:   President

[Signature Page to Incentive Stock Option Agreement (for Executives)

Granted Under 2011 Stock Incentive Plan]



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

By signing below (or by accepting the foregoing option through such other means
as may be established by the Company or its third-party administrator from time
to time), the Participant accepts the foregoing option and agrees to the terms
and conditions thereof and acknowledges receipt of a copy of the Plan.

 

PARTICIPANT: Name:  

 

Address:  

 

 

 

 

 

 

Dated:

 

[Signature Page to Participant’s Acceptance]